BURKE, Justice,
dissenting, with whom VOIGT, Justice, joins.
[124] I respectfully dissent. I would affirm the decision of the hearing examiner that Ms. Blommel failed to file a timely claim of injury. The majority, by employing a de novo standard of review, fails to accord proper deference to the decision of the hearing examiner.
[125] We articulated the proper standard of review in Beitel v. Workers' Compensation Division, 991 P.2d 1242, 1245 (Wyo.1999): 1
Under § 27-14-502(a), an employee's duty to report a work-related injury commences when the general nature of his injury becomes apparent. We have stated that an injury is apparent when the employee knows "that he has suffered an injury which can result in, or is likely to cause, a compensable disability." Ziel-inske v. Johnson County School District No. 1, 959 P.2d 706, 709 (Wyo.1998) (quoting Curnow v. State ex rel. Wyoming Workers' Compensation Division, 899 P.2d 875, 878 (Wyo.1995)). The determination of when an injury became apparent is a question of fact. Id. We, therefore, defer to the hearing examiner's decision if it is supported by substantial evidence. DeWall [v. State 1, 960 P.2d [502], 503 [(Wyo.1998)].
[T26] The hearing examiner found that "it was reasonably apparent to the Employee/Claimant, at the time she quit her job at Wyoming Sawmills, Inc., on or about July 26, 2002, that she was suffering from a shoulder condition which she attributed to a work place injury." There is substantial evidence in the record to support the finding of the hearing examiner.
[127] Ms. Blommel began her employment with Wyoming Sawmills, Inc. on June 12, 2002. She was hired as a laborer and her duties included stacking rough-cut lumber. On July 9, 2002, Ms. Blommel was evaluated by Dawn Peters, a physician's assistant, for complaints of right shoulder pain. According to Ms. Blommel's testimony, her shoulder had ached for a couple of weeks. Ms. Blom-mel initially thought it was her "tendonitis coming back ... but then it got worse and worse to the point it didn't feel the same. It felt quite different." Ms. Peters referred Ms. Blommel to an orthopedic surgeon for an evaluation. Ms. Blommel returned to work and was placed on light duty by her supervisor for a period of time. She failed to report to work on July 26, 2002. On July 29, 2002, Ms. Blommel advised her employer that she was terminating her employment because she could no longer tolerate the pain in her right shoulder. Ms. Blommel was evaluated by an orthopedic surgeon on August 28, 2002. He diagnosed a rotator cuff injury.
[128] The majority finds the August 23, 2002, diagnosis of rotator cuff injury determinative of the timeliness issue. However, the *1019hearing examiner specifically rejected claimant's contention that the nature of the injury became apparent on the date of the torn rotator cuff diagnosis. He stated, "[the [ellaimant argues that she was not formally diagnosed until August 23, 2002. That may be, in that a formal medical diagnosis was rendered at that time; however, the general nature of the injury had been apparent to the claimant for quite some time." Although the date of diagnosis of the injury is a factor to be considered in determining when the general nature of the injury was apparent to the employee, it is not the sole determining factor. Logue v. State Workers' Safety and Comp. Div., 2002 WY 62, ¶¶ 13-18, 44 P.3d 90, 94-95 (Wyo.2002).
[129] Under the interpretation reached by the majority, Ms. Blommel was not obligated to file a claim and notify her employer until she received a definitive rotator cuff diagnosis. The diagnosis could have occurred months or years after Ms. Blommel quit work. Such a result undermines our previous recognition that "(tlhe employee ... may not ignore these requirements for com-pensable injuries because notice requirements and the statute of limitations exist to allow employers to investigate claims, monitor medical care, and avoid stale claims." Torres, I 17.
[130] The majority relies upon our decisions in Torres, Iverson and Wesaw to support its conclusion. All are factually distinguishable from this case. When placed in proper perspective, they do not compel, or support, the result reached by the majority. In Torres, there was no question that the employee's notice of claim was untimely. It was filed two months after the employee had left work and had been diagnosed with a hernia which the employee claimed was work related. At hearing, the employee attempted to prevail on the timeliness issue on the basis that it had not been raised by the Division. In Torres, we reaffirmed the significance of compliance with the statutorily mandated reporting requirements, "(olf course, the statutory limitations periods are of pivotal importance in cireumstances like this because failure to comply with those limitation periods may be fatal to even a very meritorious claim." Torres, 1 15.
[131] In Iverson and Wesaw the employee's original injury was deemed "trivial" because the employee continued to work for a period of time after sustaining the injury. However, in both cases, the employee filed his report of injury within ten days of the date he first missed work because of the injury and within ten days of the date he first sought medical attention. Additionally, in Wesaw, the definitive diagnosis of pulmonary injury caused by chemical exposure was not made until January 1999, nevertheless, we determined that the time for reporting the injury began to run in October 1998. Wesaw, 1 15.
[132] Admittedly, - reasonable - minds could differ as to when the general nature of the injury became apparent to Ms. Blommel. In such situations, however, we must defer to the conclusion reached by the hearing examiner. As we noted in Brees v. Gulley Enterprises, Inc., 6 P.3d 128, 132 (Wyo.2000) (internal citations omitted):
"The agency is charged with determining 'the ultimate weight to be given thle] evidence.' In addition, the agency is charged with determining the eredibility of the witnesses. If the agency's decision is supported by substantial evidence, this Court 'cannot substitute [its] judgment for that of the agency, but this Court is required to uphold its findings upon appeal." "
[133] Ms. Blommel's injury was not trivial. She sought medical attention, was placed on light duty and eventually quit work because of the shoulder pain. Ms. Blommel's report of injury was not filed within ten days of the date she first sought medical attention or within ten days of the date she quit work.
[134] It is important to recognize that a statutory safety net exists to protect employees from the seemingly harsh consequences resulting from strict application of the claim notice requirement. An employee who submits an untimely claim may still be entitled to benefits if the employee establishes that the employer was not prejudiced by the late notice. Wyo. Stat. Ann. § 27-14-502(c) (LexisNexis 2001). Because the majority has determined that Ms. Blommel's claim is time*1020ly, it is not necessary to determine whether substantial evidence exists to support the hearing examiner's determination that Ms. Blommel failed to prove that the untimely notice did not prejudice the employer.2
[185] The hearing examiner's decision that Ms. Blommel's claim was untimely is supported by substantial evidence and should be affirmed.

. There appears to be conflict in our jurisprudence as to the appropriate standard of review to be applied in these circumstances. In Wesaw, we held that "the date the general nature of the injury became apparent to the [elmployee" is a legal conclusion which we review de novo. Id., 112. The majority apparently adopts the Wesaw de novo standard of review. Regardless of which standard is applied, I would affirm the OAH.


. The shorter the time gap between injury and notice, the easier it should be for the employee to establish lack of prejudice. In this case, the record reflects that less than one month passed between the date Ms. Blommel left work and the date she filed her report of injury. The employer was aware of Ms. Blommel's shoulder problem in early July and placed her on light duty. The employer knew that Ms. Blommel was leaving her employment because of shoulder problems and that she was scheduled to see a doctor in August for an evaluation. During her testimony, the employer's office manager admitted that the reporting delay did not prejudice the employer's ability to monitor Ms. Blommel's medical treatment. There does not appear to be any evidence in the record that the employer was prejudiced by the late filing.